Title: John Quincy Adams to Thomas Boylston Adams, 3 December 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						N: 18.
					
					17. Septr: 24.
					My dear Brother.
					Berlin 3. December 1800.
				
				I had been almost three months without receiving a line from you, or from any other of my correspondents in America; and although upon coolly considering circumstances I was sensible that this was the natural fruit of my own neglect of writing during the last Winter, yet as one’s feelings never make the allowances which sober reason requires, I began to think it strange to be so long without letters from you, when last evening, on returning from Prince Ferdinand’s, (where the princess had renewed my dolour by particularly enquiring when I had heard from you) I found a cover from Mr: Pitcairn, enclosing your most welcome favour of September 28–30.— This at least proves that my late letters have not all failed on their passage; though between those of 28. May and 24. July, which safely reached you, there were others of June 14 and of July 6. 11. 15. 16. and 22. which ought regularly to have come to your hands.— The most important of them relative to my private affairs was that of 15. July, which I sent by duplicates, and which I still hope you received soon after the date of yours to which I am now replying.— I mention all these dates, because from the frequency of failure in the conveyance of letters from Hamburg to the United States, Mr: Pitcairn has

strong suspicions of mal practices on the part of some Captains to whom they are entrusted.
				I am entirely satisfied with the account of your proceedings in my pecuniary concerns.— If the disastrous influence of New-York upon every thing in which our family are interested, were the only cause of my distrusting the solidity of Manhattan stock, I believe I should get over the scruples of mere fatality, and keep my shares; but besides my aversion to against trusting my property to any person of whose honesty I am not firmly convinced, the circumstance you mention, that by selling out you could not place the money elsewhere so profitably rather tends to strengthen suspicion than confidence— It proves, that the interest upon that stock, bears more than its proportional value to its capital.— It is an universal rule among prudent merchants to distrust the solidity of a house that pays extraordinary interest for money, and I am in this instance disposed to apply the principle— I approve therefore of your intention of selling out to the best advantage you can, even though by another use of the proceeds, the interest yielded will not be quite so good.
				You speak of it as a problematical point whether the federalists will divide at the new election; by all the other accounts from America it appears unquestionable that they will, and I consider already the result as perfectly ascertained— You are all so extremely discreet about the original cause of the difference which has ended in a scission of the friends to Government and good order, that I know not even to this day what it is imputable to— But if the last mission to France was the point, every real friend of the President, and of our Country will rejoyce that he adopted and persisted in that measure though it should be at the expence of his election.— There has been no one period since the commencement of our present national government, when the aspect of our affairs with relation to foreign states, has been so favourable as at the present moment. We have indeed suffered injustice from both the great warring powers, and in settling our controversies with them, have made our sacrifices for the benefit of preserving peace— But compare our losses and sufferings, I will not say with those of any nation which has been engaged in the war, but with those of any other neutral nation, and we shall have reason to esteem ourselves peculiarly fortunate— Whoever considers how essentially weak our government is, and with what a violent and powerful internal opposition it has had to contend, in carrying through every measure, with the immense importance to the future interests and welfare, of the United States, of

establishing as a precedent the system of neutrality, in all the wars of Europe in which they have no concern, will do ample justice to the wisdom and firmness of that policy which the first President of the Union adopted, and which his successor has so happily accomplished, that whatever the future events in Europe may be, we at least have a fair and rational hope of escaping the calamities of war.— With respect to our internal concerns, they still appear to have their dark and gloomy sides.— The spirit of faction reigns with unabated virulence, and even the sense of the indispensable necessity of the national union, for the welfare of all, seems rather to be weakening than gaining strength in the minds of the people.— Those absurd principles of unlimited democracy, which the people of our Southern States, by the most extraordinary of all infatuations have so much countenanced and encouraged, are producing their natural fruits, and if the planters have not discovered the inconsistency of holding in one hand the rights of man, and in the other a scourge for the back of slaves, their negroes have proved themselves better logicians than the masters.— I hope however that the dreadful catastrophe which befell the french islands of the West-Indies will yet be avoided in every part of our country, and above all that any insurrection of the blacks will, far from meeting any encouragement in the eastern States, have every exertion of their energy employ’d for its suppression.
				In my last letter I partly promis’d you a better account than I could then give of Leipzig; and I ought perhaps earlier than this have closed the series of my letters to you upon our summer’s tour, by informing you of our return to this town— But even at the date of my last I was afflicted with a severe pain in the breast, which I took at Breslau, which was followed by a bad cough, and a slight spitting of blood, and which was not entirely removed untill after we reached Berlin. During the five weeks we spent at Leipzig, I was confined almost the whole time to my chamber— My wife was yet more unwell than myself; so that we saw of that city absolutely nothing but its streets, its houses, and its fair, which resembles all the fairs of which you have seen so many in Holland; only that here it is upon a larger scale.— We left Leipzig on the 23d: of October, and arrived safely here the 25th:— Since our return both my wife’s health and my own have been much improved— At present I have only one complaint, from which I believe it is vain to expect relief, and which is very tedious though not dangerous. Louisa upon the whole is I think better than she has been at any time since our marriage.
				
				Our domestic life, since we came back has return’d to its usual course. We live still in the same house, as when you left us, but have made our arrangements for leaving it on the 1st: of April next.— As there is just at this time more cause why an American in public character should be kept at some one of the northern Courts, than there has been before since the Treaty here was finish’d, there is a possibility that it may not be deemed expedient to recall me as yet; but I shall keep myself as much as will be practicable, in a constant state of preparation to depart.
				I feel a sort of reluctance in entering upon political topics, because the subject is hardly susceptible of compression within the limits of a single sheet, and I have lately been obliged in other letters to enter into it— The armistice between France and Austria which follow’d the great battle of Marengo has been renewed once or twice at the expence of immense sacrifices on the part of the Austrians; but as they have hitherto persisted in the pretension that England must be admitted to the negotiation for a general peace, and as France has irrevocably resolved to treat only with each of the two powers separately, the armistice is already at an end, and the hostilities have recommenced. By our latest accounts from Paris and from Vienna, it appears that the Emperor of Germany, and the first Consul Buonaparte, have both determined to place themselves at the head of their respective armies— But it is universally considered that France has the game altogether in her own hands— Nobody expects that it will cost the french more than one battle, to get to Vienna, and nobody doubts but that if the battle be fought it will be won by them. It is however by no means improbable that this will be avoided by the Austrian Cabinet, as they did in the year 1797, and that a momentary peace will be patch’d up again, at the expence of some poor defenceless German and Italian princes, and Republics. Even at the moment when the hostilities were renewed, Count Cobentzel and Joseph Bonaparte both went to Luneville, and are ready to sign preliminaries in four and twenty hours when the case of urgency shall call for it.
				England will therefore very soon be left once more to carry on the war alone; as to her allies the Portuguese and the Turks they are rather to be considered as burdensome than advantageous to her.— But she will no longer have the sure neutrality, or the prospect of alliance with the northern powers in her favour. They have all been turned partly by her mismanagement, and partly by their own illjudg’d passions against her in heart and soul. The armed neutrality

is recalled from its ashes to withstand her naval supremacy— The Emperor of Russia is upon the point of formal war with her—Has embargoed all the English vessels in his ports, and sent into Siberia all the English sailors who were at St: Petersburg— Prussia holds indeed a more soothing language but has shewn the same disposition of resistance against English maritime law. This temper is the more perplexing to England at this moment, because it has stop’d the sources from which she expected a supply of grain, in the present distressing scarcity which she suffers. The exportation from Livonia, and even from Dantzig is expressly prohibited— If at these measures she ventures to show any resentment, her communication with all the north of Europe will be instantly cut off, and to effect it the more easily, the king of Prussia has taken possession of Cuxhaven and Ritzebuttel. Upon the whole I consider the situation of England, as having never been more critical than at present, and under these circumstances it is peculiarly fortunate for us to have made our arrangement with France— The English Government, and all their dependent newspaper writers declaimed against our negotiation at Paris, because they themselves under the influence of a little brief success, thought they should have it in their power to dictate for the whole world.— But the tables have been so completely turned upon them that they most heartily wish now, they had followed our example, and negotiated themselves when the offer was made to them last Winter— They are at least now so sensible that they have enemies enough to contend with, that they not only think it expedient to take in good part our new Convention with France, but have given a formal and positive assurance to that effect.
				The french have as usual in the course of the armistice taken care to enjoy almost every advantage, they could have had in a state of hostility— The three fortresses of Ulm, Ingolstadt and Philipsburg were put into their hands as a depôt, for continuing the armistice forty-five days.— Before the hostilities were renewed, they demolished all those fortifications, and have in consequence no strong place to arrest them in their progress to Vienna— In Italy they improved their time equally well, and overran all Tuscany, during the very period of the armistice— The Austrians complain that these proceedings were in both instances violations of good faith— That the fortresses were delivered as a trust, and that Tuscany was expressly included within the armistice— But what avail complaints against the power of the strongest? What argument has ever been found to resist the logic of victory?
				
				Among the most curious vicissitudes of human affairs and opinions, may be reckoned the indisputable fact that in no part of Europe the cause of Jacobinism is in a state of so much humiliation and disgrace as in France.— Bonaparte like Caesar, used their principles as the steps of his ladder for ascending to supreme power, and the moment he was mounted kicked the ladder away— They begin already to circulate in France pamphlets to prove the necessity of vesting the sovereignty in him and his family, as a hereditary right— This I think he will hardly accomplish, for although Fortune has hitherto treated him as one of her most darling favourites, she will hardly in a long course of time abandon for his sake the character of fickleness which essentially belongs to her nature— Every moment of his existence depends upon a perpetual miracle of her kindness to him, and the time must sooner or later come when that miracle will cease; the time when as one of his countrymen long ago said
				
					“Le masque tombe, l’homme reste
					Et le héros s’evanouit.”
				
				Adieu, my dear brother. I hope to hear from you soon again, and that the communication between the two continents will not be so much obstructed by the rigour of the season this winter, as it has been the two years past— There is hitherto no immediate prospect of an interruption in the navigation of the Elbe, and I shall not suffer again so long an intermission of my correspondence, as I had to answer for the last Spring— I am ever your’s
				
					A.
				
			